--------------------------------------------------------------------------------

Exhibit 10.3

ASSIGNMENT, CONVEYANCE AND BILL OF SALE

STATE OF LOUISIANA:

     KNOW ALL MEN BY THESE PRESENTS:

PARISH OF ST CHARLES:

     THAT, subject to the terms, reservations and conditions hereinafter set
forth, AMERICAN NATURAL ENERGY CORPORATION, an Oklahoma corporation, whose
address is 6100 S. Yale Ave., Suite 300, Tulsa, OK 74136 (hereinafter referred
to as "Assignor"), for and in consideration of One Hundred and No/100 Dollars
($100.00) and other good and valuable consideration, the receipt and sufficiency
of which are hereby acknowledged, does hereby GRANT, BARGAIN, SELL, CONVEY and
ASSIGN unto DUNE PROPERTIES, INC., a Texas corporation, whose address is 777
Walker St. Suite 2300, Houston, TX 77002 (hereinafter referred to as
"Assignee"), SIXTY-FIVE PERCENT (65% percent) of Assignor's right, title and
interest in and to the following (hereinafter referred to as the "Interests"),
BUT INSOFAR AND ONLY INSOFAR AS the Interests relate to and cover depths below
the top of the Cibicides opima sand as seen in the electric log of the Gulf
Refining Company Delta Securities well #88 at 9,875’ measured depth or its
strategraphic equivalent (the “Deep Rights”):

          (a) The entire estates created by the leases, licenses, permits and
other agreements described in Exhibit A (the "Leases") insofar as the Leases
cover and relate to the lands described in said Leases (the "Lands"), together
with (i) all rights, privileges, benefits and powers conferred upon the holder
of the Leases with respect to the use and occupation of the surface of the Lands
that may be necessary, convenient or incidental to the possession and enjoyment
of the Leases, (ii) all rights in respect of any pooled or unitized acreage
located in whole or in part within the Lands by virtue of the Leases, including
rights to production from the pool or unit allocated to any Lease being a part
thereof, regardless of whether such production is from the Lands, and (iii) all
tenements, hereditaments and appurtenances belonging to any of the foregoing;
provided, however, Assignor assigns to Assignee not less than the net revenue
interests, nor greater than the working interests, in the Leases as set forth in
Exhibit A hereto; and

          (b) The easements, licenses, authorizations, permits and similar
rights and interests applicable to, or pertinent to, the ownership and
operations of the Leases, to the extent located in, on or under the Leases or
Lands.

     It is Assignor's intention to convey, and, subject to the other terms and
provisions hereof, Assignor does hereby GRANT, BARGAIN, SELL, CONVEY AND ASSIGN
unto Assignee SIXTY-FIVE PERCENT (65% percent) of Assignor's right, title and
interest in and to the Lands and the Leases, including, without limitation, all
overriding royalty, surface fee, mineral fee or royalty in the Lands or the
Leases, BUT INSOFAR AND ONLY INSOFAR AS to the Deep Rights. SPECIFICALLY
EXCLUDED from the Interests and remaining the sole obligation of Assignor, and
encumbering Assignor’s remaining interests in the Leases and Lands, are all
overriding royalty interests, net profits interests, non-participating royalty
interests, liens encumbrances and other burdens (other than lessor royalty and
the B&C Overrides set forth on Exhibit C) that affect the Leases and Lands,
including, without limitation, as may have been created or exist under those
instruments and documents set forth on Exhibit B, attached hereto.

     Assignee hereby assumes and agrees to be bound by all Leases, contracts,
agreements, easements, licenses, permits and other commitments and obligations
relating to the Interests.

     TO HAVE AND TO HOLD the interests conveyed in and to the Interests,
together with all and singular the rights and appurtenances thereto in any wise
belonging unto Assignee, its successors or assigns forever, and Assignor hereby
binds itself, and its successors and assigns to WARRANT and FOREVER DEFEND the
interests conveyed in and to the Interests unto Assignee, its successors and
assigns, against every person whomsoever lawfully claiming or to claim the same,
or any part thereof, by, through, or under Assignor, but not otherwise, and
subject to Permitted Encumbrances For purposes hereof, the term “Permitted
Encumbrances”shall mean and include: (i) liens for current taxes or assessments
not yet delinquent or, if delinquent, being contested in good faith by
appropriate actions; (ii) materialman’s, mechanic’s, repairman’s, employee’s,
contractor’s, operator’s and other similar liens or charges arising in the
ordinary course of business for amounts not yet delinquent (including any
amounts being withheld as provided by law), or if delinquent, being contested in
good faith by appropriate actions; (iii) all rights to consent, by required
notices to, filings with, or other actions by governmental authorities in
connection with the sale or conveyance of oil and gas leases or interests
therein if they are customarily obtained subsequent to the sale or conveyance;
rights of reassignment arising upon intention to abandon or release any Leases,
Lands or unit; (iv) easements, rights-of-way, servitudes, permits, surface
leases and other rights in respect of surface operations; (v) all rights
reserved to or vested in any governmental authority to control or regulate the
Leases, Lands or other interests in any manner and all obligations and duties
under all applicable laws or under any franchise, grant, license, or permit
issued by any such governmental authority; and (vi) any other encumbrance which
does not materially detract from the value of or interfere with the use or
ownership of the interests conveyed in and to the Interests.

--------------------------------------------------------------------------------

     This Assignment, Conveyance and Bill of Sale is made expressly subject to
that certain Master Agreement dated effective as of August 1, 2009, between
Assignor and Assignee, the terms of which are expressly incorporated herein by
reference, which shall be covenants running with the land.

     This instrument shall be binding upon and inure to the benefit of the
parties hereto and their respective successors and assigns, and all terms,
provisions and reservations contained in this Assignment shall be deemed as
covenants running with the land.

     EXECUTED this   4   day of August, 2009, but EFFECTIVE as of August 1, 2009
(the "Effective Time").
          

WITNESSES:     ASSIGNOR:                       AMERICAN NATURAL ENERGY
CORPORATION         Printed Name                     By: /s/ Steven P. Ensz    
     Steven P. Ensz, Vice President           Printed Name                   



WITNESSES:     ASSIGNEE:                       DUNE PROPERTIES, INC.        
Printed Name                     By: /s/ James A. Watt          James A. Watt,
President           Printed Name                   


--------------------------------------------------------------------------------



STATE OF TEXAS

COUNTY OF HARRIS

     On this ____ day of August, 2009, before me the undersigned authority
personally appeared Steven P. Ensz, whose genuine signature is affixed to the
foregoing document as Vice President of American Natural Energy Corporation, an
Oklahoma corporation, who signed said document before me in the presence of two
(2) witnesses, whose names are thereto subscribed as such, being competent
witnesses, and who acknowledged, in my presence and in the presence of said
witnesses, that he signed the above and foregoing document as his own free act
and deed on behalf of such corporation by authority of its directors and as the
free act and deed of such corporation and for the uses and purposes therein set
forth and apparent.

I have hereto set my hand and official seal this ______day of August, 2009.


  Notary Public in and for              the State of Texas

STATE OF TEXAS

COUNTY OF HARRIS

     On this ____ day of August, 2009, before me the undersigned authority
personally appeared James A. Watt, whose genuine signature is affixed to the
foregoing document as President of Dune Properties, Inc., a Texas corporation,
who signed said document before me in the presence of two (2) witnesses, whose
names are thereto subscribed as such, being competent witnesses, and who
acknowledged, in my presence and in the presence of said witnesses, that he
signed the above and foregoing document as his own free act and deed on behalf
of such limited liability company by authority of its directors and as the free
act and deed of such company and for the uses and purposes therein set forth and
apparent.

I have hereto set my hand and official seal this ______day of August, 2009.


  Notary Public in and for   the State of Texas


--------------------------------------------------------------------------------


EXHIBIT A   TO ASSIGNMENT, CONVEYANCE AND BILL OF SALE BY AND BETWEEN AMERICAN
NATURAL ENERGY CORPORATION, AS ASSIGNEE, AND DUNE ENERGY, INC. AS ASSIGNOR

DSCI LEASE - BAYOU COUBA FIELD – ST CHARLES PARISH, LOUISIANA:

Oil, Gas and Mineral Lease dated November 14, 1941, executed by Delta Securities
Company, Inc., as Lessor, in favor of Gulf Refining Company, as Lessee, recorded
November17, 1941, under Entry No. 1458, COB SS, Page 382, St. Charles Parish,
Louisiana, currently covering and affecting 1,319.991 acres, more or less, more
particularly described as follows:

That certain tract of land situated in Sections 12, 13, and 14, Township 15
South, Range 21 East, and Sections 7 and 18, Township 15 South, Range 22 East,
St. Charles Parish, Louisiana, and more particularly described as follows:
Beginning at the Southwest corner of Section 12, Township 15 South, Range 21
East; thence North 00 degrees 12 minutes East, 3446.52 feet along the West line
of Section 12 to a point for a corner; Thence South 89 degrees 48 minutes East,
3271.85 feet to the East line of Section 12, said line being common between
Ranges 21 and 22 East; thence continue South 89 degrees 48 minutes East, 2661.75
feet to a point for a corner; Thence South 00 degrees 12 minutes West, 2655.98
feet to the South line of Section 7; thence continue South 00 degrees 12 minutes
West, 5311.96 feet to a point for a corner, said point being on the South line
of Section 18, Township 15 South, Range 22 East; Thence North 89 degrees 48
minutes West, 2661.72 feet along the South line of Section 18, to the Southwest
corner of said Section 18; Thence South 76 degrees 37 minutes West, 3366.00 feet
along the South line of Section 13, Township 15 South, Range 21 East, to the
Southwest corner of said Section 13; Thence North 89 degrees 43 minutes 44
seconds West, 1992.09 feet along the South line of Section 14 to a point for a
corner; Thence North 00 degrees 12 minutes East, 3403.61 feet to a point for a
corner; Thence South 89 degrees 43 minutes 44 seconds East, 867.09 feet to a
point for a corner; Thence North 00 degrees 12 minutes East, 1908.35 feet to a
point for a corner, said point being on the North line of Section 14; Thence
South 89 degrees 43 minutes 44 seconds East, 1125.00 feet along the North line
of said Section 14 to the place of beginning of this description, said tract of
land containing 1,319.991 acres;

WI: 52.812500%

NRI: 39.609375%

Exhibit A
Pg. 1

--------------------------------------------------------------------------------


EXHIBIT B   TO ASSIGNMENT, CONVEYANCE AND BILL OF SALE BY AND BETWEEN AMERICAN
NATURAL ENERGY CORPORATION, AS ASSIGNEE, AND DUNE ENERGY, INC. AS ASSIGNOR

EXCLUDED BURDENS ENCUMERING ASSIGNOR’S INTERESTS

1. The term overriding royalty interest created in that certain conveyance of
overriding royalty interest dated December 28, 2001 from American Natural Energy
Corporation to the Liquidation Agent for the benefit of the members of Class 7
appointed in the Plan of Reorganization in the bankruptcy proceeding “In Re
Couba Operating Company”, Case No. 00-11837-WV, recorded in Entry No. 263436,
COB 598, page 316 of the public records of St. Charles Parish, Louisiana.

2. That net profits interest created in that certain conveyance of net profits
interest dated December 28, 2001 from American Natural Energy Corporation to the
Liquidation Agent for the benefit of members of Class 7 appointed in the Plan of
Reorganization in the bankruptcy proceeding “In Re Couba Operating Company” Case
No. 00-11837-WV, recorded in Entry No. 263437, COB 598, page 322 of the public
records of St. Charles Parish, Louisiana.

Exhibit B
Pg. 1

--------------------------------------------------------------------------------


EXHIBIT C   TO ASSIGNMENT, CONVEYANCE AND BILL OF SALE BY AND BETWEEN AMERICAN
NATURAL ENERGY CORPORATION, AS ASSIGNEE, AND DUNE ENERGY, INC. AS ASSIGNOR

B&C OVERRIDES


1. That certain overriding royalty of 4% of 8/8 conveyed to B & C Oil Company, a
Louisiana corporation by Couba Operating Company by instrument dated December
30, 1993, recorded January 12, 1994 in COB 474, Folio 590, Entry No. 181004, St.
Charles Parish, Louisiana.

2. That certain overriding royalty of 1% of 8/8 conveyed to B & C Oil Company, a
Louisiana corporation by Couba Operating Company by instrument dated February
22, 1995, recorded March 20, 1995 in COB 491, Folio 671, Entry No. 192112, St.
Charles Parish, Louisiana.

Exhibit C
Pg. 1

--------------------------------------------------------------------------------